Appeal Dismissed and Opinion Filed September 28, 2012




                                              In The
                                     Q!tinrt uf Apprat
                          9iftI! 1isIrirt at ixa at 1atta
                                       No. 05-12-00869-CR


                                 DANIEL VASQUEZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. Fl 1-21403-S


                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Myers


       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and that

this decision be certified below for observance. See TEx. R. App. P. 42.2(a).

                                              PER CURIAM
Do Not Publish
TEx. R. App. P. 47